On Petition To Rehear
We have been presented with a forceful, dignified and intelligent petition to rehear wherein the single question is presented that by our remand for the purpose of having the jury fix the punishment of the plaintiff in error we have violated his constitutional rights.
The argument presented by the petitioner in support of his contention is that he should be if found guilty by a jury have that same jury fix his punishment. A number of cases are cited in which the unquestioned proposition is set forth that a man is entitled to an impartial jury to try him on any indictment or presentment made against him. There are no cases cited though in which it is held that the punishment must be fixed by the same jury that finds the man guilty.
*499In. 1948 this Court in the case of Robert E. Faucette v. State, Sullivan Criminal, not for publication, found that the evidence was clear that the man was guilty of involuntary manslaughter, when he had been convicted of a greater offense, and remanded the case to that court for the fixing of the punishment. The case went hack to trial and the trial judge charged the second jury that it was merely their province to fix the punishment. This Court, in an opinion by the present Chief Justice, affirmed the holding of the trial court on the second trial in an opinion handed down February 10, 1950.
Section 9 of Article 1 of the Constitution of Tennessee, insofar as herein applicable, provides:
“That in all criminal prosecutions, the accused hath the right to be heard by himself and his counsel; * * * a speedy public trial, by an impartial jury of the County in which the crime shall have been committed, and shall not be compelled to give evidence against himself.” Vol. 1, T.C.A. page 275.
No where in this constitutional provision is it provided that the same jury that finds the man guilty must fix the punishment.
The United States Constitution, Clause 3, Section 2 of Article 3, insofar as herein applicable, provides:
“The trial of all crimes, except in cases of impeachment, shall be by jury.” Yol. 1, page 80, T.C.A.
There is nothing, so far as we can find, in the United States Constitution that provides or guarantees an accused that the same jury that finds him guilty shall fix his punishment.
Section 14 of Article 6 of the Constitution of Tennessee, insofar as here applicable, provides:
*500“No fine shall be laid on any citizen of this State that shall exceed fifty dollars, unless it shall be assessed by a jury of his peers, who shall assess the fine at the time they find the fact, if they think the fine should be more than fifty dollars.” (Emphasis ours.) Vol 1, page 657, T.C.A.
This is the only constitutional provision that we can find that has anything in the world to say about or do with a jury who finds a man guilty fixing his punishment. Clearly this provision of the Constitution merely applies to a fine in the monetary sense. It has no application to the fixing of the time that a man shall be incarcerated in prison, jail or workhouse for that particular crime. The substance of this constitutional provision was long ago enacted by the Legislature into the Code and then carried down to this day where it is found in Section 40-2525, T.C.A. The very fact that this provision (“assess the fine at the time they find the fact”) is in Section 14, Article 6, above is, in itself, the best reason why it was not meant to be in Article 1, Section 9, (the right to trial by jury).
This Court in France v. State, 65 Tenn. 478, 485, in talking of the constitutional provision last above quoted said:
“The English bill of rights particularly declared that excessive fines ought not to be imposed which had a retrospect, according to Sir ¥m. Blackstone, to some unprecedented proceedings in the Court of Kings’ Bench, in the reign of King James II. The history of this important provision renders it plain that it was. aimed at the abuse of the unlimited power of courts in respect to fines, and was not intended as a limitation upon the power of legislation. It is very plain, too, as we think, that the provision in our own Constitution *501that a fine exceeding fifty dollars cannot be imposed unless assessed by a jury refers to cases where the court has a discretion in fixing the amount of the fine. ’ ’
We have frequently held under this provision of the Constitution and statutory enactment, Section 40-2525, T.C.A. that if the trial judge fixes the fine in excess of fifty dollars that it is our duty to reduce that amount and affirm a judgment for fifty dollars where there is no other reversible error. Shoun v. State, 111 Tenn. 166, 78 S.W. 91; Diamond v. State, 123 Tenn. 348, 131 S.W. 666. Section 27-326, T.C.A. provides in effect that we must, on appeal, render such a judgment or decree as the inferior court should have rendered.
 Therefore it seems under this provision of the Constitution, Section 14, of Article 6, that when we have found from the record as tried that the man has had a fair trial before a jury and they have found him guilty of an offense then it is our duty to remand the case for a new trial with instructions to the trial judge in instructing the jury on the offense for which the man is guilty as shown in the original record that the maximum that they can fine him is fifty dollars instead of the sum as fixed in Section 39-105, T.C.A. of one thousand dollars. In other words the trial judge, will charge the jury that another jury found Huffman guilty of an assault and battery and the present jury has heard the proof pro and con as to how this assault and battery took place and that the case has been remanded for this jury to fix his punishment for the crime for which the man is found guilty, assault and battery, and the punishment shall be not more than one year in the penitenitary and by a fine of not to exceed fifty dollars. When the matter is thus treated clearly there can be no constitutional inhibition *502requiring the same jury to fix the punishment and fine that finds the man guilty.
In this case as is shown from our original opinion and from this opinion on the petition to rehear every step taken in the case from the return of the indictment until it was finally heard and disposed of by this Court that the defendant’s right to a fair and impartial trial, as guaranteed by the Constitution and the laws of Tennes-nee, have been strictly observed. In this remand for fixing the punishment the trial will be upon the facts and Huffman will be permitted to prove every fact and circumstance in mitigation of the crime.
The defendant is thus guaranteed the right to have “a jury of his peers” fix his punishment, and this was a benefit upon which no assignment of error could be made.
We have carefully considered this matter and for the reasons expressed in the original opinion and in this opinion remand the case to the trial court for the purpose of having the jury fix the punishment with the right as expressed in the original opinion to have all the evidence introduced as to how the assault happened for the purpose of allowing the defendant to mitigate the effect of the crime as much as he can. The petition to rehear is for these reasons overruled.